OPINION — AG — ** FORFEITURE OF APPEARANCE BOND — PROCEEDS ** THE FACT THAT A MOTION WAS FILED TO VACATE A CASH DEPOSIT FORFEITURE, SUCH AS IS MENTIONED, WHICH MOTION WAS SUCCESSFULLY RESISTED BY THE COUNTY ATTORNEY (DISTRICT ATTORNEY), DOES 'NOT' ALTER THE CONCLUSIONS SET FORTH IN SAID OPINION (OPINION NO. NOVEMBER 6, 1944 — COKER) AND THAT HENCE THE COUNTY ATTORNEY SUCCESSFULLY RESISTING SAID MOTION WOULD NOT BE ENTITLED TO 25% OF THE MONEYS THEREFORE FORFEITED BY THE COURT. (FORFEITED, BONDS, AUTHORIZED) CITE: 19 O.S. 186 [19-186], 22 O.S. 1106 [22-1106], 22 O.S. 1108 [22-1108] (FRED HANSEN)